1

2

3

4

5

6

7

8                                  UNITED STATES DISTRICT COURT

9                                SOUTHERN DISTRICT OF CALIFORNIA

10
                                                            Case No.: 21-cv-0809-GPC(BLM)
11   WEDGE WATER LLC DBA WAVE SODA,

12                                         Plaintiff,       ORDER GRANTING JOINT MOTION
                                                            FOR PROTECTIVE ORDER WITH
13   v.                                                     MODIFICATION
14   OCEAN SPRAY CRANBERRIES, INC., and
                                                            [ECF No. 31]
     DOES 1 through 25, inclusive,
15
                                        Defendant.
16

17

18

19         On June 11, 2021, the parties filed a joint motion requesting that the Court enter the
20   parties’ Stipulated Protective Order. ECF No. 31. The Court has considered the Stipulated
21   Protective Order and, for good cause shown, the joint motion is GRANTED with the following
22   modification:
23         Paragraph 7 should read: “Court Filings. Any pleading, brief, memorandum, motion,
24   letter, affidavit, exhibit, or other document filed with the Court that discloses, summarizes,
25   describes, characterizes, or otherwise communicates Restricted Material shall be filed under seal
26   in accordance with the procedures explained in Section 2.j of the Electronic Case Filing
27   Administrative Policies and Procedures Manual for the United States District Court for the
28

                                                        1
                                                                                   21-cv-0809-GPC(BLM)
1    Southern District of California and Civil Local Rule 79.2. The party seeking to file such material

2    must seek permission of the Court to file the material under seal. No document may be filed

3    under seal, i.e., closed to inspection by the public except pursuant to a Court order that

4    authorizes the sealing of the particular document, or portions of it. A sealing order may issue

5    only upon a showing that the information is privileged or protectable under the law. The request

6    must be narrowly tailored to seek sealing only of the confidential or privileged material. In

7    addition, in accordance with Judge Major's preferences, a party must file a ‘public’ version of

8    any document that it seeks to file under seal. In the public version, the party may redact only

9    that information that is deemed ‘Restricted Material.’ The party should file the redacted

10   document(s) simultaneously with a joint motion or ex parte application requesting that the

11   confidential portions of the document(s) be filed under seal and setting forth good cause for the

12   request.””

13         IT IS SO ORDERED.

14   Dated: 6/23/2021

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                     2
                                                                                    21-cv-0809-GPC(BLM)
